Citation Nr: 0610645	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  02-18 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland




THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
service-connected adenocarcinoma of the prostate, effective 
August 1, 2001.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1955 to October 
1959 and from December 1959 to December 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the RO, which granted service 
connection for prostate cancer and assigned a 100 percent 
rating for the period beginning on March 16, 2001 and prior 
to August 1, 2001, and assigned a noncompensable rating for 
the period beginning on August 1, 2001.  

In a July 2005 decision, the RO increased the evaluation to 
10 percent disabling, effective August 1, 2001.  

The RO also granted special monthly compensation based on 
loss of use of a creative organ effective on March 16, 2001.  



FINDINGS OF FACT

Beginning on August 1, 2001, the service-connected 
adenocarcinoma of the prostate is not shown to be productive 
of more than a daytime voiding interval between two and three 
hours, or; awakening to void two times per night.  




CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for the service-connected adenocarcinoma of the 
prostate, beginning on August 1, 2001, have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 
4.115a, including Diagnostic Code 7528 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law. Regulations implementing VCAA have 
since been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  VCAA and implementing regulations apply to the 
case at hand, and the requirements therein appear to have 
been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran, and there is no indication from the 
record of additional treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim.  In a September 2004 letter, the veteran was 
requested to provide all evidence that pertained to his 
claim.  

In the July 2005 Supplemental Statement of the Case, the 
veteran was informed of all applicable disability ratings and 
the evidence necessary to substantiate each rating.  

By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the September 2004 letter, the veteran was also advised to 
submit additional medical records to the RO, and the Board 
finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.  

Here, the noted "duty to assist" letters were issued after 
the appealed rating decision.  

However, as indicated, the RO has taken all necessary steps 
to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  Additionally, the veteran was provided with VA 
examinations in December 2004.  

The Board notes that in the present appeal, in the September 
2004 letter, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate a 
claim for service connection, but he was not provided with 
notice of the type of evidence necessary to establish an 
increased rating.  

Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision, as the July 
2005 Supplemental Statement of the Case presented the 
pertinent laws, regulations, and rating schedule provisions 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


Factual Background

A November 2000 private medical record indicates that the 
veteran had clinical stage adenocarcinoma of the prostate.  

A January 2001 private medical record indicates that a 
surgical procedure was performed on the veteran for the 
adenocarcinoma of the prostate.  

A January 2001 private medical record indicates that the 
veteran underwent brachytherapy of the prostate gland.  The 
veteran tolerated the procedure well.  Post-procedure, the 
veteran was discharged to home in good general health.  

An April 2001 private medical record indicates that the 
veteran had a history of adenocarcinoma of the prostate.  It 
was noted that that the veteran had a history of renal 
failure and was on peritoneal dialysis and made almost no 
urine.  

It was noted that he had no problems with bowel movements, 
and he had preexisting erectile dysfunction that had not 
improved significantly since hormonal ablation had been 
discontinued.  The diagnosis was that of adenocarcinoma of 
the prostate, doing well status post brachytherapy, with 
preexisting erectile dysfunction.  

An August 2001 private treatment record indicates that the 
veteran had no change in his urinary tract symptoms.  He had 
ongoing erectile dysfunction; otherwise, no abnormalities 
were noted.  The diagnosis was that of adenocarcinoma of the 
prostate, as well as erectile dysfunction.  

The November 2001 VA examination indicates that the residuals 
of the prostate cancer therapy included impotence.  It was 
noted that the veteran did not make any urine as he had a 
history of renal failure and was on continuous ambulatory 
peritoneal dialysis; therefore, incontinence of urine was not 
a problem.  

On examination, the genitals were within normal limits.  The 
impression was that of adenocarcinoma of the prostate, status 
post a hormonal therapy and radioactive seed implantation, 
and impotence due to radioactive seed implantation.  

A December 2001 private medical record indicates that the 
veteran was doing well postoperatively.  The diagnosis was 
that of adenocarcinoma of the prostate, as well as erectile 
dysfunction.  It was noted that the veteran was completely 
asymptomatic.  

In a March 2002 decision, the RO granted service connection 
for prostate cancer and assigned a 100 percent evaluation, 
effective on March 16, 2001.  A noncompensable evaluation was 
assigned effective August 1, 2001.  

A March 2002 private medical record indicates that the 
veteran had a diagnosis of adenocarcinoma of the prostate and 
had undergone brachytherapy in January 2001.  It was noted 
that the veteran required continued monitoring of his 
prostate-specific antigen.  

On the October 2002 VA Form 9, the veteran stated that he was 
in remission but not considered totally cured of his prostate 
cancer until five years of remission.  He stated that, at 
present, he did not have an immune system due to the 
medications he was taking for a kidney transplant; therefore, 
he was prone to a relapse.  

The March 2003 and May 2004 private medical records indicate 
that the veteran had no significant lower urinary tract 
symptoms.  No abnormalities were noted.  The diagnosis was 
that of familiar history of prostate cancer and asymptomatic 
proteinuria with a family history of renal failure.  

A June 2004 private treatment note indicates that an 
impression of mild rectal radiation proctitis.  

The December 2004 VA urology examination indicates that the 
veteran's claims file had been reviewed.  The veteran 
reported that, in the past, he had some frequency and 
nocturia two to three times.  

Following renal failure, a kidney transplant was performed.  
The veteran reported having a normal prostate-specific 
antigen (PSA) at present.  It was noted that a normal PSA 
indicated that the prostate cancer was not active.  

On examination, no genitourinary abnormalities were found.  
It was noted that the prostate was somewhat firm.  The 
impression was that of prostatitis; history of cancer of the 
prostate treated with radioactive seeds that left him with 
the residual of urgency, two to three times nocturia and 
urinating every two to three hours during the day, and 
complete impotence.  

In a July 2005 decision, the RO increased the evaluation for 
the service-connected adenocarcinoma of the prostate to 10 
percent disabling, effective on August 1, 2001.  

Special monthly compensation based on loss of use of a 
creative organ was granted from March 16, 2001.  


Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.   

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2005).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The RO has evaluated the veteran's adenocarcinoma of the 
prostate pursuant to Diagnostic Code 7528, which provides for 
an initial 100 percent rating for malignant neoplasms of the 
genito-urinary system.  

A Note to this provision indicates that following the 
cessation of surgical, X-ray, antineoplastic chemotherapy or 
other therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months. 

Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of § 3.105(e) 
of this chapter.  If there has been no local reoccurrence or 
metastasis, rate on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, 
Diagnostic Code 7528 (2005).  

Diagnostic Code 7527 is also potentially for application and 
provides that prostate gland injuries, infections, 
hypertrophy and postoperative residuals are to be rated as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527 
(2005).  

Under 38 C.FR. § 4.115a, renal dysfunction requiring regular 
dialysis, or precluding more than sedentary activity from one 
of the following: persistent edema and albuminuria; or, BUN 
more than 80mg%; or, creatinine more than 8 mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular warrants a 100 percent evaluation.  

Renal dysfunction with persistent edema and albuminuria with 
BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion warrants an 80 percent 
evaluation.  

Renal dysfunction with constant albuminuria with some edema; 
or, definite decrease in kidney function; or, hypertension at 
least 40 percent disabling under Diagnostic Code 7101 
warrants a 60 percent evaluation.  

Renal dysfunction with albumin constant or recurring with 
hyaline and granular casts or red blood cells; or, transient 
or slight edema or hypertension at least 10 percent disabling 
under Diagnostic Code 7101 warrants a 30 percent evaluation.  

Renal dysfunction with albumin and casts with history of 
acute nephritis; or, hypertension non-compensable under 
Diagnostic Code 7101 warrants a noncompensable evaluation.  
38 C.F.R. § 4.115a (2005).  

Voiding dysfunction may be rated as urine leakage, frequency, 
or obstructed voiding.  Where there is continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times a day, a 60 percent evaluation is 
warranted.  

A 40 percent rating is warranted where the disorder requires 
the wearing of absorbent materials which must be changed 2 to 
4 times a day.  

A 20 percent evaluation is warranted where the disorder 
requires the wearing of absorbent materials that must be 
changed less than 2 times per day.  38 C.F.R. § 4.115a 
(2005).  

For a rating based on urinary frequency, a 40 percent 
evaluation is warranted when there is a daytime voiding 
interval less than one hour, or; awakening to void five or 
more times per night.  

A 20 percent evaluation is warranted when there is a daytime 
voiding interval between one and three hours, or; awakening 
to void three to four times per night.  

A 10 percent evaluation is warranted for a daytime voiding 
interval between two and three hours, or; awakening to void 
two times per night. 38 C.F.R. § 4.115a (2005).  

For a rating based on obstructed voiding, a 30 percent 
evaluation is warranted for urinary retention requiring 
intermittent or continuous catheterization.  

A 10 percent evaluation is warranted for marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following: (1) post void residuals greater than 150 cc.; (2) 
uroflowmetry; markedly diminished peak flow rate (less than 
10 cc/sec); (3) recurrent urinary tract infections secondary 
to obstruction; (4) stricture disease requiring periodic 
dilatation every 2 to 3 months.  

A noncompensable evaluation is warranted for obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year.  38 C.F.R. § 4.115a (2005).  

Recurrent symptomatic urinary tract infection requiring 
drainage/frequent hospitalization (greater than 2 times per 
year), and/or requiring continuous intensive management 
warrants a 30 percent evaluation.  

Urinary tract infection requiring long-term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management warrants a 10 percent evaluation.  38 
C.F.R. § 4.115a (2005).  


Analysis

Following a careful review of the evidence, the Board finds 
that the service-connected adenocarcinoma of the prostate 
cannot be rated higher than 10 percent disabling effective 
beginning on August 1, 2001.  

The veteran was diagnosed with adenocarcinoma of the prostate 
in 2000.  In January 2001, the veteran underwent therapy for 
that condition.  

As the regulations provide, the veteran was given a 100 
percent rating effective on the date of his claim, March 16, 
2001.  

The date of August 1, 2001 marked the end of the six-month 
period following the effective date of the 100 percent 
evaluation.  

The regulations provide that a mandatory VA examination is to 
be provided at the expiration of the six month period, and if 
there has been no local reoccurrence or metastasis of the 
cancer, the veteran's disability is to be rated on the 
residuals, such as voiding dysfunction or renal dysfunction, 
whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic 
Code 7528 (2005).  

The Board notes that the veteran has a diagnosis of renal 
failure; however, an October 1994 private medical record 
notes that this condition was diagnosed in 1984, preceding 
the onset of prostate cancer by approximately 15 years.  

As such, the service-connected disability cannot be rated on 
the basis of his renal dysfunction as it is not shown to be 
the result of the prostate cancer.  

Additionally, the Board notes that in the July 2005 decision, 
the veteran was granted special monthly compensation based on 
loss of use of a creative organ, based on the veteran's 
documented condition of erectile dysfunction.  

The evidence shows that, for this period, the prostate cancer 
is more consistent with the criteria of a daytime voiding 
interval between two and three hours, or; awakening to void 
two times per night.  See 38 C.F.R. § 4.115a (2005).  

Specifically, following the January 2001 surgical procedure, 
private medical records and VA examination reports indicate 
that the veteran was doing well postoperatively.  

The December 2004 VA examination report notes that the 
veteran had a normal PSA level, thus the prostate cancer was 
not active.  

The diagnosis was that of history of cancer of the prostate 
treated with radioactive seeds with the residual of urgency, 
two to three times nocturia, and urinating every two to three 
hours during the day.  

With regard to an increased rating based on voiding 
dysfunction, the evidence of record does not show that the 
veteran was required to wear absorbent materials that must be 
changed less than 2 times per day.  

With regard to an increased rating based on urinary 
frequency, the evidence of record does not show that there is 
a daytime voiding interval between one and three hours, or; 
that the veteran was awakening to void three to four times 
per night.  

With regard to an increased rating based on obstructed 
voiding, the evidence of record does not show urinary 
retention requiring intermittent or continuous 
catheterization.  

With regard to an increased rating based on urinary tract 
infection, the evidence of record does not show recurrent 
symptomatic urinary tract infection requiring drainage or 
frequent hospitalization, and/or requiring continuous 
intensive management.  

Therefore, the Board finds that the medical evidence, when 
viewed in its entirety, does not support the assignment of 
higher rating under 38 C.F.R. § 4.115a.  

Accordingly, an evaluation of no more than 10 percent is 
assignable for the service-connected prostate cancer, 
beginning on August 1, 2001.  Fenderson v. West, 12 Vet. App. 
119 (1999).  



ORDER

Beginning on August 1, 2001, an initial rating in excess of 
10 percent for the service-connected prostate cancer is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


